DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 11/2/2021.
Claims 1-16 were pending. Claims 1 & 6 have been amended. Claims 1-16 are allowed. 


Priority
This application is a continuation of application 16/026,876, now patent 10,855,749, filed on 7/3/2018. 


Terminal Disclaimer
The terminal disclaimer filed on 11/2/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,855,749 has been reviewed and is accepted. The terminal disclaimer has been recorded.


Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Alan W. Young (#37,970) on 11/8/2021.
Amendments to the Claims:
This listing of claims will replace all prior versions and listing of the claims in the application.
Listing of Claims:
16. The computer-implemented method of claim [[25]] 15, wherein the re-ordering comprises buffering the bid and ask transaction requests in respective min heaps, respectively.


Reasons for Allowance
The following is examiner’s statement of reasons for allowance. The closest discovered prior art includes:
Shvachko et al. (US 2015/0067004 A1) which teaches a coordination engine that processes the namespace state modification proposals from all CNodes and transform them into the global ordered sequence of agreements.
Terry et al. (US 2019/0392061 A1) which teaches sequence numbers for ordering requests may be independently assigned, for transactions at transaction coordination nodes and for non-transactions at storage nodes, and then ordered based on the sequence values.
Lariviere et al. (US 2018/0183901 A1) which teaches the receiver of the segments will reorder segments into the proper order if need be, because, for example, some segments timed out and had to be retransmitted out of order, or the segments were transmitted via different network paths having varying latency allowing some segments to overtake other segments to arrive first.
Goel et al. (US 2019/0354397 A1) which teaches assigning an initial or first priority to a blockchain transaction, and ordering the transactions in queues depending on a final priority assigned to each transaction determined by the orderer.
Hunt et al. (US 2018/0158034 A1) which teaches identifying upcoming transactions and dynamically reordering execution of any transactions that require ordering for optimizing performance of a blockchain system.

Based on the discovered prior art, the examiner concludes that it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art references to achieve the claimed invention. As noted in Unigene Labs., Inc. v. Apotex.lnc., 99 USPQ2d 1858, 1863 (Fed. Cir. 2011) “Obviousness requires more than a mere showing that the prior art includes separate references covering each separate limitation in a claim under examination. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). Rather, obviousness requires the additional showing that a person of ordinary skill at the time of the invention would have selected and combined those prior art elements in the normal course of research and development to yield the claimed invention. Id. at 421...” As such a review of Claims 1-16 indicated claims 1-16 are allowable over the prior art of record.


Conclusion
    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446